           Case 1:19-cv-12564-MBB Document 36 Filed 08/04/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                      )
    AMERICAN CIVIL LIBERTIES UNION OF )
    MASSACHUSETTS and LAWYERS FOR     )
    CIVIL RIGHTS,                     )
                                      )
                       Plaintiffs,    )
                                      )                C.A. No. 19-12564-MBB
                    v.                )
                                      )
    UNITED STATES DEPARTMENT OF       )
    HOMELAND SECURITY, IMMIGRATION )
    AND CUSTOMS ENFORCEMENT,          )
                                      )
                       Defendants.    )
                                      )
                                      )


                         PLAINTIFFS’ AMENDED STATUS REPORT

         At the status conference on June 30, 2020, the Court ordered Defendants1 to complete

production of Parts 1, 2, and 5 of the WSO Request to Plaintiffs by July 31, 2020.2

         The deadline came and went, and Defendants failed to produce a single page.

         At the same status conference, the Court ordered Defendants to report to Plaintiffs the

number of outstanding documents and pages for each subpart of the Gang Profiling Request, also

by July 31, 2020.

         Defendants have refused to disclose a single number.




1
    Defined terms shall have the same meaning as in Plaintiffs’ complaint, D. 1.
2
 Defendants agree with the scope of the Court’s order for production by July 31, 2020. See Def.
Response, D. 32 at 1.
            Case 1:19-cv-12564-MBB Document 36 Filed 08/04/20 Page 2 of 6



          Then, on August 3, 2020, Defendants informed Plaintiffs that they had physically mailed

WSO documents to Plaintiffs’ counsel, with an expected arrival date of Saturday, August 1.

Plaintiffs did not receive the documents in the mail, but counsel for Defendants emailed the

production (the “August 3 Production”) to Plaintiffs yesterday afternoon, after Plaintiffs had filed

their status report.

          The August 3 Production contains 231 pages—the majority of which are 100% redacted.

Plaintiffs understand the August 3 Production to contain some WSO documents, but not the

complete set of policy documents responsive to the WSO Request, Parts 1 and 5, which the Court

ordered to be produced by July 31.3, 4

          Those Requests sought:

          1. ICE’s policies, procedures, instructions, and other guidance for the WSO program; and
          5. Any record containing an analysis of the legal basis for and/or legality of the WSO
          program, including without limitation: (a) any analysis of the authorization for the program
          under any federal statute or appropriation; and (b) any analysis of the legality of any state
          or local government entity’s participation in the program under state, federal or local law.5

          Plaintiffs have attached the production for the Court’s review.6

          Aside from the completely redacted pages, the August 3 Production contains a template

memorandum of agreement (2020-ICLI-00018 625 – 652) and a heavily redacted WSO training

manual (2020-ICLI-00018 707 – 747), as well as a handful of redacted emails. Plaintiffs have



3
  The WSO Request, Part 2, also requested policy documents. Counsel for Defendants, however,
represents that all documents responsive to Part 2 are available on ICE’s website.
4
 By Defendants’ own admission, “another agency/component” is still reviewing WSO policy
documents, meaning the August 3 Production is incomplete. See Ex. A, WSO Production Cover
Letter at 1.
5
    D. 1 at 8-9.
6
    The August 3 Production is attached as Ex. B.


                                                    2
            Case 1:19-cv-12564-MBB Document 36 Filed 08/04/20 Page 3 of 6



requested clarification on the scope of the production from Defendants’ counsel but have not heard

back, despite receiving other emails from counsel in the interim. It appears, therefore, that

Defendants have once again failed to meet the deadline for production—this time in direct

violation of the Court’s order.

           The Gang Profiling Request has now been pending for over a year. The WSO Request has

been pending for almost as long. Defendants have repeatedly failed to comply with both their own,

self-imposed deadlines and now the Court’s Orders, as shown below:

                                       Defendants’
                                                           Court-Imposed
                  Category             Self-Imposed                                Status
                                                             Deadline
                                         Deadline

    Document and page counts          April 307           July 31, 20208     Still outstanding
    for number of documents
    responsive to Gang Profiling
    Request

    Production of Policy                                  July 31, 20209     Still outstanding
    Directives responsive to
    subparts 1, 2, and 5 of WSO
    Request

    Completion of Search for          April        1,10                      Still outstanding
    documents responsive to Gang      extended to April
    Profiling Request                 1511

    Initial Production of documents   May 3012                               June 8 (production
    responsive to Gang Profiling                                             of 99 pages)
    Request



7
    D. 17 at 3.
8
    Ordered orally at 6/30/2020 Status Conference.
9
    Ordered orally at 6/30/2020 status conference.
10
     D. 13 at 4.
11
     D. 17 at 3.
12
     Id.


                                                     3
            Case 1:19-cv-12564-MBB Document 36 Filed 08/04/20 Page 4 of 6




                                        Defendants’
                                                            Court-Imposed
               Category                 Self-Imposed                                  Status
                                                              Deadline
                                          Deadline

 Production of Policy Directives      “Soon” as        of                       Partial completion
 responsive to subpart #10 of         April 1013                                July 114
 Gang Profiling Request

 Firm deadline for completion of      N/A                                       Still outstanding
 production of documents
 responsive to Gang Profiling
 Request

 Firm deadline for completion of      N/A                                       Still outstanding
 production of documents
 responsive to WSO Request

          As the United States District Court for the Eastern District of Pennsylvania explained just

two weeks ago in adjudicating a FOIA case against DHS in a similar posture: “[t]he problem for

DHS and [its counsel] is that DHS was not free to ignore this Court’s Order. . . . DHS’ approach

here [is] unacceptable. Neither private litigants nor Government agencies are free to disregard this

Court’s Orders.” Manatt v. U.S. Dep’t of Homeland Sec’y, 2:19-cv-01163-JDW, 2020 WL

4060277, at *7 (E.D. Pa. July 20, 2020). The court in Manatt “suspect[ed] that USCIS [a

component agency within DHS] does, in fact, have a pattern or practice of violating FOIA” and

urged DHS to “use this opinion as a warning to correct its conduct and come into compliance with

the statute.” Id. Plainly that message has not yet been received.




13
     Oral representation by counsel for Defendants at 4/10/2020 status conference.
14
   Defendants printed out and mailed in hard copy to Plaintiffs 519 pages of heavily redacted
electronic documents on July 1, 2020. The cover letter did not indicate to which parts of Plaintiffs’
requests the documents are meant to be responsive, but the production does contain some policy
documents that appear responsive to subpart #10 of the Gang Profiling Request. DHS also
produced 25 pages of electronic documents to Plaintiffs that appear responsive to the Gang
Profiling Request – but do not contain policies responsive to Part #10 – on August 3, 2020.


                                                   4
         Case 1:19-cv-12564-MBB Document 36 Filed 08/04/20 Page 5 of 6



       Plaintiffs ask that the Court enter the attached Proposed Order,15 ordering that, by August

19, 2020, Defendants shall complete the production of documents responsive to the WSO Request

in its entirety and report to Plaintiffs the number of outstanding documents and pages responsive

to each Part (Parts 1-14) of the Gang Profiling Request. Plaintiffs also reiterate their proposal from

the last two status conferences that Defendants complete their production of documents responsive

to the following discrete categories of requests for the Gang Profiling Request by August 31, 2020:

#4 (East Boston High School documents), #7 (Operation Matador), and #10 (policy directives). If

Defendants fail to comply with the Court’s August 19 and August 31 deadlines, Plaintiffs propose

that, as in Manatt, the Court “conduct a hearing to determine what remedy is appropriate for DHS’s

noncompliance with the Court’s Order,” including “testimony from the most senior DHS official

who determined whether and how to comply with this Court’s Order.”


Date: August 4, 2020                                  Respectfully Submitted,


                                                      /s/ Lauren Godles Milgroom______
                                                      Joel Fleming (BBO# 685285)
                                                      Lauren Godles Milgroom (BBO# 698743)
                                                      Block & Leviton LLP
                                                      260 Franklin St., Suite 1860
                                                      Boston, MA 02110
                                                      (617) 398-5600
                                                      joel@blockesq.com
                                                      lauren@blockesq.com

                                                      Attorneys for Plaintiffs, American Civil
                                                      Liberties    Union      Foundation       of
                                                      Massachusetts and Lawyers for Civil Rights

                                                      Matthew R. Segal (BBO #654489)
                                                      Daniel L. McFadden (BBO #676612)
                                                      American Civil Liberties Union

15
  Attached as Ex. C. The Proposed Order is identical to the one Plaintiffs filed yesterday, but
Plaintiffs have reattached it here for convenience.


                                                  5
         Case 1:19-cv-12564-MBB Document 36 Filed 08/04/20 Page 6 of 6



                                                      Foundation of Massachusetts, Inc.
                                                      211 Congress Street
                                                      Boston, MA 02110
                                                      (617) 482-3170
                                                      msegal@aclum.org
                                                      dmcfadden@aclum.org

                                                      Oren Nimni (BBO #691821)
                                                      Lawyers for Civil Rights
                                                      61 Batterymarch St.
                                                      Boston, MA 02110
                                                      (617) 988-0606
                                                      onimni@lawyersforcivilrights.org




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on August 4, 2020.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 6
